DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the amendments received after a Non-Final Rejection on 05 April 2022. Claims 1-8 and 10-20 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 8 requires that the collar of either the tubular member or the cannula. Claim 1, from which claim 8 ultimately depends, has been amended to require that the proximal end of the tubular member engages a funnel. After reviewing the specification, paragraphs 0054-0055 disclose the particulars of the funnel. Paragraph 0054 indicates, that in some embodiments, a funnel engages the proximal end opening of the tubular member. Paragraph 0055 indicates, that in some embodiments, the collar is a rigid funnel. However, the examiner can find no mention of the collar of the tubular member being a rigid funnel in combination with the proximal end of the tubular member engaging a funnel, and the collar of the cannula being a rigid funnel in combination with the proximal end of the tubular member engaging a funnel. Both instances would result in the use of two funnel. As best understood by the examiner, this would constitute new matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,813,676 in view of Shippert (U.S. Patent 7,794,449) further in view of Muschler (U.S. Patent 6,723,131).
U.S. Patent 10,813,676 disclose the claimed invention (see claim 6) except for (as to part of claim 1) the exterior surface having a body extending between a proximal end and a distal end of the tubular member.
Shippert teaches the use of a device (112) fully capable of being used to hydrate particulate bone material comprising a tubular member (156) having an exterior surface (i.e. surface defined by exterior of 156), the exterior surface having a body (i.e. body defined by 156) extending between a proximal end (i.e. end defined at 170) and a distal end (i.e. end defined at 168) of the tubular member, and a plurality of pores (164) capable of allowing a hydration fluid to flow into an interior surface (i.e. surface defining 160) of the tubular member and hydrate a particulate bone material (see Figures 1-9, and column 5, line 14 – column 15, line 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of U.S. Patent 10,813,676 with the exterior surface having a body extending between a proximal end and a distal end of the tubular member in view of Shippert in order to provide a well-known and obvious, stable structure for allowing desired materials to pass from the exterior surface into the interior surface of the tubular member.
U.S. Patent 10,813,676 in view of Shippert disclose the claimed invention except for (as to the remainder of claim 1) the funnel having a decreasing diameter in a direction toward the body.
Muschler teaches the use of a device (i.e. device including 12) capable of being used to hydrate particulate bone material (10, see column 4, line 62 – column 5, line 6) comprising a tubular member (12) having a proximal end (i.e. end of 12 engaging 41 as best seen in Figure 7) capable of engaging a funnel (41), the funnel having a decreasing diameter in a direction (i.e. a top-to-bottom direction as best seen in Figure 7) toward a body (i.e. body defined by 12) of the tubular member (see column 7, lines 15-19) (see Figures 1-8, and column 6, line 57 – column 10, line 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of U.S. Patent 10,813,676 in view of Shippert with the funnel having a decreasing diameter in a direction toward the body in view of Muschler in order to provide a well-known, obvious means for providing a desire material within the interior surface of the tubular member.
Claims 1-8 and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,813,676 in view of Shippert (U.S. Patent 7,794,449) further in view of Muschler (U.S. Patent 6,723,131).
U.S. Patent 10,813,676 disclose the claimed invention (see claims 1-11) except for (as to part of claim 1) the exterior surface having a body extending between a proximal end and a distal end of the tubular member.
Shippert teaches the use of a device (112) fully capable of being used to hydrate particulate bone material comprising a tubular member (156) having an exterior surface (i.e. surface defined by exterior of 156), the exterior surface having a body (i.e. body defined by 156) extending between a proximal end (i.e. end defined at 170) and a distal end (i.e. end defined at 168) of the tubular member, and a plurality of pores (164) capable of allowing a hydration fluid to flow into an interior surface (i.e. surface defining 160) of the tubular member and hydrate a particulate bone material (see Figures 1-9, and column 5, line 14 – column 15, line 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of U.S. Patent 10,813,676 with the exterior surface having a body extending between a proximal end and a distal end of the tubular member in view of Shippert in order to provide a well-known and obvious, stable structure for allowing desired materials to pass from the exterior surface into the interior surface of the tubular member.
U.S. Patent 10,813,676 in view of Shippert disclose the claimed invention except for (as to the remainder of claim 1) the funnel having a decreasing diameter in a direction toward the body, and wherein the plurality of pores has a pore size from about 10 to about 100 microns.
Muschler discloses a device (i.e. device including 12) capable of being used to hydrate particulate bone material (10, see column 4, line 62 – column 5, line 6) comprising a tubular member (12) having an interior surface (i.e. surface defined by interior of 12) and an exterior surface (i.e. surface defined by 15 that is exterior to the interior of 12), the interior surface capable of receiving the particulate bone material and a hydration fluid (see column 7, lines 27-31), the exterior surface having a plurality of pores (see column 7, lines 15-19) capable of allowing the hydration fluid to flow into the interior surface of the tubular member and hydrate the particulate bone material, the plurality of pores being smaller in size than the particulate bone material (see column 7, lines 15-19), wherein the plurality of pores have a pore size from about 10 to about 100 microns (see column 7, lines 15-19), and wherein the tubular member has a proximal end (i.e. end of 12 engaging 41 as best seen in Figure 7) capable of engaging a funnel (41), the funnel having a decreasing diameter in a direction (i.e. a top-to-bottom direction as best seen in Figure 7) toward a body (i.e. body defined by 12) of the tubular member (see Figures 1-8, and column 6, line 57 – column 10, line 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of U.S. Patent 10,813,676 in view of Shippert with the funnel having a decreasing diameter in a direction toward the body, and wherein the plurality of pores have a pore size from about 10 to about 100 microns in view of Muschler in order to provide a well-known, obvious means for providing a desire material within the interior surface of the tubular member and to provide a pore size for allowing desired materials to pass through the exterior surface and into the interior surface and preventing desired materials from passing through the exterior surface and into the interior surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimko et al. (U.S. Patent 9,034,052) in view of Muschler (U.S. Patent 6,723,131).
Shimko et al. disclose (as to part of claim 1) a device (400) capable of being used to hydrate particulate bone material (see column 16, lines 14-19) comprising a tubular member (402, see column 15, lines 34-63 referring to the shape) having an interior surface (i.e. surface defined by interior of 402) and an exterior surface (i.e. surface defined by exterior of 402), the interior surface capable of receiving the particulate bone material and a hydration fluid (see column 13, line 10 – column 15, line 12), the exterior surface having a body (402) extending between a proximal end (i.e. end defining 412) and a distal end (i.e. end opposite that defining 412) of the tubular member, the exterior surface having a plurality of pores (see column 8, line 57 – column 9, line 2) capable of allowing the hydration fluid to flow into the interior surface of the tubular member and hydrate the particulate bone material, the plurality of pores being smaller in size than the particulate bone material (see column 8, line 57 – column 9, line 2), wherein (as to claim 2) the tubular member comprises a proximal end opening (412) capable of receiving the particulate bone material, wherein (as to claim 6) the tubular member comprises a mesh (see column 13, line 10 – column 15, line 12), wherein (as to claim 7) the tubular member is moldable or flexible (see column 8, lines 12-36), and wherein (as to claim 14) the particulate bone material is demineralized bone (i.e. DBM, see column 16, lines 14-19) (see Figure 4, and column 6, line 35 – column 26, line 19).
Shimko et al. disclose the claimed invention except for wherein (as to part of claim 1) the plurality of pores has a pore size from about 10 to about 100 microns. 
Shimko et al. set forth that the pore size is a result effective variable, wherein the size of each pore is dependent upon the size of the material desired to pass through the exterior surface and into the interior surface (see column 8, line 57 – column 9, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Shimko et al. with wherein the plurality of pores have a pore size from about 10 to about 100 microns, for the purpose of providing a pore size for allowing the desired material to pass through the exterior surface and into the interior surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).
	Shimko et al. disclose the claimed invention except for (as to the remainder of claim 1) the proximal end of the tubular member engaging a funnel, the funnel having a decreasing diameter in a direction toward the body.
Muschler teaches the use of a device (i.e. device including 12) capable of being used to hydrate particulate bone material (10, see column 4, line 62 – column 5, line 6) comprising a tubular member (12) having a proximal end (i.e. end of 12 engaging 41 as best seen in Figure 7) capable of engaging a funnel (41), the funnel having a decreasing diameter in a direction (i.e. a top-to-bottom direction as best seen in Figure 7) toward a body (i.e. body defined by 12) of the tubular member (see column 7, lines 15-19) (see Figures 1-8, and column 6, line 57 – column 10, line 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Shimko et al. with the proximal end of the tubular member engaging a funnel, the funnel having a decreasing diameter in a direction toward the body in view of Muschler in order to provide a well-known, obvious means for providing a desire material within the interior surface of the tubular member.
Allowable Subject Matter
Claims 15-20 are allowed.
Response to Arguments
The applicant’s arguments with respect to claim(s) 1-2, 6-7 and 14 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record.
The Applicant's arguments filed 05 April 2022 with respect to the Shimko et al. reference have been fully considered but they are not persuasive. The applicant’s arguments state that “the containment portion of Shimko’s cover does not have a plurality of pores.” As no claim language recites a “cover” or a “containment portion,” it is unclear as to which claim limitation(s) the arguments are referring. Claim 1 requires that the exterior surface of the tubular member have a plurality of pores. As stated in the rejection above, Shimko et al. disclose that the exterior surface of the tubular member (i.e. the cover or containment portion) is capable of having a plurality of pores (see column 8, line 57 – column 9, line 2). It is therefore the examiner’s position that Shimko et al. disclose the particular claimed limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775